Citation Nr: 0326374	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  95-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 
1993, for reinstatement of compensation benefits for service-
connected left foot gunshot wound with limitation of motion.  

2.  Entitlement to an evaluation in excess of 10 percent for 
reinstated left foot gunshot wound with limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1971 to November 
1979 (with one year prior active duty) and from September 
1987 to December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  (Over the course of the appeal, 
the appellant has relocated to an area served by the RO in 
Atlanta, Georgia.)  In that determination, the RO reinstated 
compensation benefits for previously service-connected 
gunshot wound of the left foot with limitation of motion and 
assigned a 10 percent evaluation effective January 14, 1993.  
The appellant disagreed with both the effective date of the 
reinstated compensation benefits and the 10 percent 
evaluation, and this appeal ensued.  

In the decision below, the Board granted an effective date of 
December 31, 1989, for reinstatement of compensation benefits 
for service-connected left foot gunshot wound with limitation 
of motion.  The claim of entitlement to an increased 
evaluation for reinstated left foot gunshot wound with 
limitation of motion will be addressed in the Remand section 
of this document.  


FINDINGS OF FACT

1.  The appellant reentered active service in September 1987, 
and separated from active service on December 30, 1989; prior 
to this period of service, VA had established service 
connection for gunshot wound to the left foot with limitation 
of motion and assigned a 20 percent evaluation.  

2.  By a November 1994 rating decision, the RO reinstated 
service-connected compensation benefits that had ceased 
during his period of active service, and assigned a 10 
percent evaluation effective January 14, 1993, one year prior 
to the receipt of a statement seeking reinstatement of 
benefits on January 14, 1994.  

3.  It is plausible that the appellant's December 29, 1989, 
letter to the RO stating he intended to ask for reinstatement 
of benefits was received within one year of his separation 
from service, but is not associated with the claims file.  


CONCLUSION OF LAW

The criteria for an effective date of December 31, 1989, for 
reinstatement of compensation benefits for service-connected 
left foot gunshot wound with limitation of motion are met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 5304 (West 2002); 
38 C.F.R. §§ 3.654, 3.700 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the claim herein adjudicated.  If there were 
any deficiency of notice or assistance, it would not be 
prejudicial to the appellant, given the favorable nature of 
the Board's decision with regard to the issue herein 
adjudicated.  No further assistance in developing the facts 
pertinent to the issues is required.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.151 (2003).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  Benefits are generally awarded based on the date of 
receipt of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2003).  
The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
might be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2003).  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2003).  

Compensation benefits will be discontinued under the 
circumstances stated in 38 C.F.R. § 3.700(a)(1) (2003) for 
any period for which the appellant received active service 
pay, meaning pay received for active duty, active duty for 
training or inactive duty training.  38 C.F.R. § 3.654(a) 
(2003).  Section 3.700 provides, except in limited 
circumstances not relevant here, that not more than one award 
of compensation will be made concurrently to any person based 
on his or her own service.  Compensation on account of his or 
her own service will not be paid to any person for any period 
for which he or she receives active service pay.  38 C.F.R. 
§ 3.700(a)(1) (2003).  See 38 U.S.C.A. § 5304(c) (West 2002).  

Payments, if otherwise in order, will be resumed effective 
the day following release from active duty if claim for 
recommencement of payments is received within one year from 
the date of such release; otherwise payments will be resumed 
effective one year prior to the date of receipt of a new 
claim.  Prior determinations of service connection will not 
be disturbed, except as provided in 38 C.F.R. § 3.105 (clear 
and unmistakable error).  Compensation will be authorized 
based on the degree of disability found to exist at the time 
the award is resumed.  Disability will be evaluated on the 
basis of all facts, including records from the service 
department relating to the most recent period of active 
service.  If a disability is incurred or aggravated in the 
second period of service, compensation for that disability 
cannot be paid unless a claim therefor is filed.  38 C.F.R. 
§ 3.654(b)(2) (2003).  

In a January 1980 rating decision, the RO granted service 
connection for a gunshot wound to the left foot with 
limitation of motion.  It initially assigned a 10 percent 
evaluation, but in a November 1980 rating decision the 
evaluation was increased to 20 percent.  The appellant 
reentered active service in September 1987, and separated 
from that service on December 30, 1989.  Compensation 
benefits were stopped during this period of service.  

In a statement received January 14, 1994, the appellant 
provided VA with a copy of his DD 214 showing discharge on 
December 30, 1989, and asked for reinstatement of his 
compensation benefits effective from the date of his 
discharge.  In a November 1994 rating decision, the RO 
reinstated service-connected compensation for the disability 
at a 10 percent rating, based on the results of a VA 
examination in June 1994.  The appellant disagreed and in 
March 1995 provided a copy of a letter, dated December 29, 
1989, which he claimed to have sent to VA indicating that he 
would shortly apply for reinstatement of his compensation 
benefits.  He provided another copy of that letter in August 
1996.  

Based solely on the date of receipt of the appellant's known 
application for reinstatement of benefits, on January 14, 
1994, the assigned effective date appears valid.  However, 
several concerns arise from a close review of the claims 
file.  Prior to his application, VA had received a copy of 
his DD 214 in March 1990.  Although this document appears to 
have been automatically forwarded to VA by the service 
department, its receipt gave VA information to suggest the 
appellant was no longer on active duty.  If the veteran did 
in fact send the December 29, 1989, letter to the RO, it is 
equally plausible that the receipt of the DD-214 was a follow 
up initiated by the RO in response to the veteran's 
statement.  

In June 1994, as part of his application for reinstated 
benefits, the appellant forwarded his comments amended to a 
copy of an RO letter dated June 1, 1994, regarding receipt of 
his application.  The record does not include a "file" copy 
of this letter, which was prepared by the RO.  With his March 
1995 notice of disagreement, the appellant provided a copy of 
another RO letter dated October 22, 1992, referencing an 
inquiry made by the appellant on October 16.  A "file" copy 
of this letter is also not of record.  Significantly, the RO 
informed the appellant in this letter that his benefits had 
been terminated while he was on active duty, and that for 
reinstatement he had to file a formal application, which was 
attached.  

The appellant argues the effective date of the reinstatement 
should be the date after he separated from service, or 
December 31, 1989.  His argument is based on the assumption 
that VA misplaced and/or failed to act on his application for 
reinstatement dated December 29, 1989, the day before he 
separated.  Although the copy of that statement was not 
received until January 14, 1994, he also provided copies of 
RO letters that are not in the file, thereby suggesting that 
the file is incomplete.  At this late date, it is unlikely 
that any effort to essentially conduct an audit of the claims 
file would yield further evidence of the appellant's 
communications with the ROs involved.  At a minimum, though, 
it appears that the appellant made an inquiry on October 16, 
1992, that the record does not document, and the appellant 
has provided VA documents that are not in the record.  It is 
plausible, therefore, that the appellant did apply for 
reinstatement of benefits around the time of his separation 
from service, and that his application is not of record.  
While the Board cannot conclude affirmatively that the 
application was received within one year of his separation, 
it can conclude that there is a reasonable doubt as to 
whether the appellant filed an application for reinstatement 
soon after he separated from service in December 1989.  
38 C.F.R. § 3.102 (2003).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
effective date of the reinstatement of service-connected 
compensation benefits for gunshot wound of the left foot with 
limitation of motion is December 31, 1989.  38 C.F.R. § 3.654 
(2003).  


ORDER

An effective date of December 31, 1989, for reinstatement of 
compensation benefits for service-connected left foot gunshot 
wound with limitation of motion is granted.  


REMAND

For the period after reinstatement of compensation benefits, 
the appellant seeks an increased evaluation for gunshot wound 
of the left foot with limitation of motion.  Disability 
evaluations are determined by the application of a schedule 
of ratings based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Although the record includes a VA examination in June 1994, 
the record does not include the service medical records for 
the appellant's service ending December 30, 1989.  Nor has 
the RO asked the appellant whether he received any treatment 
for his disability after December 30, 1989, and prior to his 
entry onto active service sometime in the late 1990s.  These 
records would shed light on the severity of the disability 
during the time frame at issue.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty-to-notify notice is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The case is REMANDED for the following development:

1.  Review the case and determine whether 
any additional notice or development is 
required pursuant to the VCAA or 
implementing regulations.  Undertake 
corrective action if necessary.  

2.  Ask the appellant to identify any 
sources of treatment (VA or non-VA, 
health care provider or facility) that 
treated him for his disability from 
December 1989 to the late 1990s.  After 
obtaining any necessary authorizations 
for release, obtain these records and 
associate them with the claims file.  

3.  Obtain from the service department 
the appellant's complete service medical 
records, including records pertinent to 
his service from September 1987 to 
December 1989.  It is noted that the 
record shows the appellant is currently 
on active duty, and these records may be 
located with his current unit.  Associate 
all records obtained with the claims 
file.  

4.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



